Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on December 1, 2008 Registration No. 333-91938 File No. 811-9044 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 23 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 32 NATIONAL VARIABLE LIFE INSURANCE ACCOUNT (Exact Name of Registrant) NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) One National Life Drive Montpelier, Vermont 05604 (802) 229-7410 Lisa Muller National Life Insurance Company One National Life Drive Montpelier, Vermont 05604 (name and complete address of agent for service) Copy to: Stephen E. Roth, Esq. Sutherland Asbill & Brennan 1275 Pennsylvania Avenue, NW Washington, DC 20004-2404 It is proposed that this filing will become effective: _X immediately upon filing pursuant to paragraph (b) on pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) of Rule 485 This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Units of Interests in a variable account under individual flexible premium variable universal life policies Incorporated hereinby reference are Parts A and B tothe registration statement (File No. 33-91938) filed May 1, 2008. 2 National Life Insurance Company National Variable Life Insurance Account Varitrak Supplement dated December 1, 2008 to the Prospectus dated May 1, 2008 The information in this supplement updates and amends certain information in your prospectus. Please read this supplement along with your prospectus. National Life has added 17 additional underlying portfolios as investment options to this product and made other related changes. These changes are noted below. The following additions have been made to the table on the cover page: AllianceBernstein L.P. Deutsche Investment Fidelity Management & Franklin Templeton Management Americas Inc. Research Company Investments Alliance Bernstein Variable DWS Variable Series II Fidelity® Variable Insurance Franklin Templeton Variable Products Series Fund, Inc. DWS Small Cap Index VIP Products Insurance Products Trust International Growth Value Strategies Franklin U.S Government International Value Mutual Discovery Small/Mid Cap Value Securities Value Neuberger Berman Oppenheimer Funds, Inc. T. Rowe Price Associates, Inc. Van Eck Associates Management, Inc . Corporation Neuberger Berman Advisers Oppenheimer Variable T. Rowe Price Equity Series, Inc. Van Eck Worldwide Insurance Management Trust Account Funds Trust Socially Responsive Balanced/VA Personal Strategy Balanced Worldwide Bond Main Street Small Cap/VA Worldwide Emerging Strategic Bond/VA Markets Worldwide Hard Assets Worldwide Real Estate The last paragraph in the Summary of Principal Policy Benefits section on page 2 is deleted and replaced with the following: We offer Owners the opportunity to participate in Illuminations. Under this investment advisory program, National Life has arranged for FundQuest, Inc. (FundQuest), a registered investment adviser firm that is independent of National Life, to provide an investment advisory service under which FundQuest maintains an allocation of the Accumulated Value of your Policy among the available options that is suited to your investment objective, financial situation and risk tolerance. To participate in Illuminations, you must enter into a Limited Power of Attorney with FundQuest under which you will authorize FundQuest to direct National Life to implement changes to your portfolio allocation model as determined by FundQuest, without obtaining your specific approval of the changes. The Illuminations investment advisory program is available without charge to Owners. The following additions have been made to the table of Underlying Fund Annual Expenses beginning on page 10: Fund Management 12b-1 Other Acquired Gross Total Waivers, Net Total Fee Fees 2 Expenses Fund Annual Reimbursements, Annual Fees Expenses 3 and Recoupment Expenses 3 AllianceBernstein VPS International Growth Portfolio - Class A Shares 0.75% 0.00% 0.46% 0.00% 1.21% 0.00% 1.21% International Value Portfolio - Class A Shares 0.75% 0.00% 0.06% 0.00% 0.81% 0.00% 0.81% Small/Mid Cap Value 0.75% 0.00% 0.08% 0.00% 0.83% 0.00% 0.83% 3 Portfolio - Class A Shares Value Portfolio - Class A Shares 0.55% 0.00% 0.10% 0.00% 0.65% 0.00% 0.65% Fidelity ® VIP Value Strategies Portfolio - Initial Class 0.56% 0.00% 0.14% 0.00% 0.70% 0.00% 0.70% Franklin Templeton Mutual Discovery Securities - Class 1 Shares 0.80% 0.00% 0.17% 0.00% 0.97% 0.00% 0.97% U.S. Government - Class 1 Shares 0.49% 0.00% 0.04% 0.00% 0.53% 0.00% 0.53% Neuberger Berman AMT Socially Responsive Portfolio - I Class 0.84% 0.00% 0.08% 0.00% 0.92%
